FILED
                            NOT FOR PUBLICATION                             FEB 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10187

               Plaintiff - Appellee,             D.C. No. 2:00-cr-00434-GEH

  v.
                                                 MEMORANDUM *
NEIL R. BROWN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Garland E. Burrell, District Judge, Presiding

                           Submitted February 15, 2010 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Neil R. Brown appeals from the district court’s order denying his request for

early termination of supervised release pursuant to 18 U.S.C. § 3583(e). We have

jurisdiction under 28 U.S.C. § 1291, and we dismiss.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brown contends that the district court erred when it denied his request for

early termination of supervised release. The valid and enforceable appeal waiver

set forth in the plea agreement precludes our review of this issue. See United

States v. Bibler, 495 F.3d 621, 623-24 (9th Cir. 2007); see also United States v.

Cope, 527 F.3d 944, 950 (9th Cir. 2008) (length of term of supervised release is

part of the sentence). We therefore enforce the waiver and dismiss the appeal.

      DISMISSED.




                                          2                                      10-10187